OPINION OF THE COURT
Darden, Chief Judge:
In this case, the defense contends that the accused’s incriminating pretrial statement was erroneously admitted into evidence and that the appellate delay in the case warrants dismissal of the charges.
Appellate defense counsel argue that the pretrial statement was improperly admitted in evidence because the agent who interrogated the accused improperly advised him of his right to counsel. This contention is premised on the agent’s testimony that, among other things, he advised the accused "that if he could not afford a legal counsel, the military would provide one for him.” This argument continues that, under the provisions of paragraph 140a (2) of the Manual for Courts-Martial, United States, 1969 (Rev.), and this Court’s decision in United States v Tempia, 16 USCMA 629, 37 CMR 249 (1967), it was incorrect for the agent to advise the accused that his right to appointed counsel was conditioned on his indigency. We disagree.
In Tempia, this Court did no more than to adopt the warning requirements as to counsel set out by the Supreme Court in Miranda v Arizona, 384 US 436 (1966). The right to appointed counsel prescribed as a part of the Miranda warning is indisputably conditioned upon the accused’s inability to retain private counsel. Miranda v Arizona, supra at 472; United States v Tempia, supra at 637, 37 CMR at 257. The defense nonetheless argue that the Manual, by omitting any mention of indigency, has adopted a stricter warning requirement than that set forth in Miranda and Tempia. We held to the contrary in United States v Clayborne, 22 USCMA 387, 389, 47 CMR 239, 241 (1973), in which we stated that paragraph 140a (2), MCM was
intended to adopt the "result of the decision in Miranda.” Department of the Army Pamphlet No. 27-2, Analysis of Contents, Manual for Courts-Martial, United States, 1969, Revised Edition, at 27-8. Nothing in the Manual’s *571language or in its background analysis indicates that the drafters intended to impose warning requirements beyond those stated in Miranda and adopted by this Court in Tempia.
We consider Tempia and Clayborne dispositive of the issue. While we are not unsympathetic to the concept of providing military accused with appointed counsel at their interrogations without consideration of their financial ability, the decision is one for the Congress or the drafters of the Manual and not one that this Court should make.
The defense also contends that the extended appellate delay in this case is cause for reversal and dismissal of the charges. But in light of our holding as to the issue regarding the accused’s pretrial statement, the record is free from error. There is no wrong to be righted, and the delay alone is insufficient to require that the charges be dismissed. United States v Timmons, 22 USCMA 226, 46 CMR 226 (1973); United States v Prater, 20 USCMA 339, 43 CMR 179 (1971).
The decision of the United States Navy Court.of Military Review is affirmed.
Judge Quinn concurs.